Citation Nr: 0103453	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the left thigh and pelvis, currently rated 
as 20 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the right leg, currently rated as 
10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars of the right leg, left leg, and 
left arm.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied increased 
ratings for residuals of shell fragment wounds to the left 
thigh and pelvis (rated 20 percent), residuals of shell 
fragment wounds to the right leg (rated 10 percent), and 
shell fragment wounds scars of the right leg, left leg, and 
left arm (rated zero percent).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of evidence with regard 
to his claims.  In this case, there is additional VA duty to 
assist the veteran in the development of his claims.

A review of the records shows that the veteran's service 
medical records are not all available for review.  The 
service medical records show that the veteran sustained 
multiple fragment wounds on June 9, 1967, but the medical 
reports of his treatment for these wounds at that time are 
not available.  The overall evidence leaves the Board is 
uncertain as to the exact muscles affected by the shell 
fragments.  Under the circumstances, the veteran should 
undergo a VA compensation examination to determine the 
specific muscles injured and the severity of the current 
residuals of those injuries.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

The veteran testified before the undersigned sitting at the 
RO in May 2000 to the effect that he had pain in his legs in 
cold weather that produced functional impairment.  VA has the 
duty to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of the 
residuals of the shell fragment wounds to his legs.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the residuals his of shell 
fragment wounds since his VA medical 
examination in February 1999.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.



2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the conditions being 
considered in this appeal.  All indicated 
studies should be performed and all 
clinical findings reported in detail, 
including the specific muscles injured by 
the shell fragment wounds.  

The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the legs and left 
arm related to the shell fragment wound 
injuries.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the legs and left arm are 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joints of the left 
arm and legs exhibit weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the file is 
returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




